TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00370-CV



                                    Andy Tran, Appellant

                                              v.

             Lee and Dang Corporation d/b/a Nails; and Tony Dang, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
        NO. 261-114-B, HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Andy Tran has filed a motion to dismiss in which he informs this Court

that he no longer wishes to pursue this appeal. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 12, 2014